The offense is drunkenness in a public place; punishment fixed at a fine of fifty dollars.
The appellant was not represented by counsel upon the trial. In arguing his case he attempted to narrate the facts. He was stopped *Page 272 
by the court upon objection by State's counsel that he was stating facts not in evidence. In his argument, counsel for the State, criticising the effort of the appellant to relate the facts, stated to the jury that "the defendant did not have the nerve to take the oath as a witness before this jury and tell you anything." The court having sustained the objection of State's counsel, thereby prevented the appellant from relating his version of the facts and excluded from the consideration of the jury such facts as he had related. We think the argument of State's counsel containing the statement quoted is deemed a transgression of the statute forbidding comment upon the failure of the accused to testify. See Art. 710, C. C. P., 1925.
The judgment is reversed and the cause remanded.
Reversed and remanded.